Citation Nr: 1641637	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to re-open the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression disorder, and panic attacks.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression disorder, and panic attacks.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his October 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a July 2015 statement, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The Veteran initially filed a claim to establish service connection for PTSD, also claimed as anxiety, depression, and panic attacks.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression disorder, and panic attacks, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for PTSD.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression disorder, and panic attacks, and raises a reasonable possibility of substantiating that claim.

3.  The Veteran was exposed to acoustic trauma during active military service.

4.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.

5.  Affording the Veteran the benefit of the doubt, his tinnitus is related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression disorder, and panic attacks.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

4.  The criteria for service connection for tinnitus, to include as due to bilateral hearing loss, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the January 2005 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the January 2005 denial, the Veteran had not had a VA examination to determine the etiology of his acquired psychiatric disorder.  However, in November 2010, the Veteran was examined to determine if his acquired psychiatric disorder was related to active service.  Additionally, at the time of the January 2005 denial, the Veteran did not have a letter from a VA psychiatrist explaining what the Veteran was being treated for.  However, in a June 2010 letter, the Veteran's VA psychiatrist noted that the Veteran was being treated for major depressive disorder and panic disorder.  This evidence was not before the RO in January 2005 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the January 2005 decision and the claim must be reopened.  The reopened claim, as described below, is being remanded.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2015), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board notes that the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry in hearing loss cases is "whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Additionally, the Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

IV.  Analysis

The Veteran contends that service connection is warranted for his hearing loss and tinnitus incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to service connection for bilateral hearing loss and tinnitus, the Board will discuss both claims together.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a November 2010 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id., 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  According to the Veteran's DD Form 214, his military occupational specialty was as a tank mechanic and helicopter maintenance.  In the November 2010 examination report, the Veteran noted that during active service, he was exposed to unprotected helicopter engines, power units, gunfire, bombs, and tanks.  He commented that hearing protection was not provided.  As such acoustic trauma during active service is conceded.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  Id.  On the Veteran's May 12, 1969 Report of Medical Examination for induction audio examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
30
20
5
-5
5

A November 1969 service treatment report noted that the Veteran's ear, nose, and throat examination was essentially normal.  The report stated that an audiogram showed that the Veteran had hearing within a normal range.  The report noted that the Veteran did not seem to have any problem with his hears or his hearing.

On a May 1972 audiological examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
/
45
LEFT
35
30
20
/
20

On the Veteran's December 20, 1972 Report of Medical Examination for separation audio examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

In the November 2010 VA examination report,  the Veteran noted that during active service, he was exposed to unprotected helicopter engines, power units, gunfire, bombs, and tanks.  He commented that hearing protection was not provided.  Post-service, the Veteran reported that he worked as a stranding operator for a cable company, but that hearing protection was provided.  The Veteran also reported that his tinnitus was constant, was worse at night, and began many years ago.

Pure tone thresholds, during the November 2010 VA examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
55
55
LEFT
20
25
25
45
55

The Veteran's speech recognition scores were 92 percent for the right ear and 92 percent for the left ear.  This constitutes a hearing loss for VA purposes.  The examiner reported the Veteran had normal to moderately severe sensorineural hearing loss.

The examiner noted that service treatment records showed that the Veteran served as an aircraft mechanic and repairman, and that it was therefore "highly probable" that he was exposed to acoustic trauma.  The examiner reported that the Veteran's claims file was silent for complaints of tinnitus and the Veteran was unsure of an exact onset date or an associated event.  

The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were the result of military noise exposure.  The rationale was that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The IOM did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous rapid development of noise induced hearing loss, there was no reasonable basis for delayed onset hearing loss.  The examiner did opine that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss.

The Board finds the November 2010 VA examiner's opinion to be of minimal probative value.  The November 2010 VA examiner's opinion, which found no nexus between the Veteran's bilateral hearing loss and tinnitus with his active service, was based solely on the fact that the IOM concluded that here was no sufficient scientific basis for the existence of delayed onset hearing loss.  The VA examiner never commented on the Veteran's May 1972 audiological results, which clearly showed elevated pure tone thresholds.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (noting that a medical opinion based on inaccurate facts has little probative value); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds the VA examiner's opinion to be inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that in the Veteran's March 2011 Notice of Disagreement, he reported that he was exposed to acoustic trauma, as a helicopter repairman, while in Vietnam.  The Veteran noted that he had skewed hearing and ringing in his ears since that time.  

Although an etiological relationship has not been demonstrated through the foregoing VA opinion, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  As noted above, the Veteran was diagnosed with bilateral hearing loss and tinnitus in the November 2010 VA examination report.  Additionally, during active service, a May 1972 audiological report showed elevated pure tone thresholds.  Finally, the Veteran stated that he experienced hearing loss and tinnitus since active service.  The Board finds the assertions by the Veteran of continued hearing loss since service, as a result of acoustic trauma during active service, to be competent and credible evidence of continuing symptoms since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving reasonable doubt in the Veteran's favor, the Board determines that it is at least as likely as not that the Veteran's bilateral hearing loss is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2015).  

Additionally, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as secondarily related to the Veteran's bilateral hearing loss.  Id.; 38 C.F.R. § 3.310(a) (2015).  As noted previously, the Veteran is currently diagnosed with tinnitus and the VA examiner opined that the Veteran's tinnitus was proximately caused by his now service-connected bilateral hearing loss.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).





ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression disorder, and panic attacks, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Concerning the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression disorder, and panic attacks, a June 2010 letter from the Veteran's VA psychiatrist noted that the Veteran was being treated for major depressive disorder and panic disorder.  The psychiatrist wrote that the Veteran's depression manifested with a depressed mood, loss of interest in activities, poor sleep, feelings of guilt, hopelessness, decreased energy, social isolation, and decreased concentration.  The Veteran's anxiety manifested as attacks of shaking, sweating, heart pounding, choking, and feeling like he needed to escape wherever he was at the time.  The psychiatrist noted that the Veteran's anxiety attacks occurred out of the blue with no identifiable trigger and the Veteran's tolerance for stressful situations was low.  

In an August 2010 VA examination report, the examiner noted that the Veteran had been receiving mental health treatment since January 1999, and his last appointment was in June 2010.  The examiner reported that in 2004, the Veteran received treatment from the Vet Center for depression and PTSD; however no rationale was provided for the diagnosis of PTSD.  

The examiner noted that the Veteran was administered the MMPI-2, and the validity indexes suggested an element of exaggeration of complaints and problems.  The examiner commented that most of the basic scales were elevated, producing a profile that would more likely be seen in a chronic mental illness, inpatient state facility with a diagnosis of paranoid schizophrenia, chronic, or the like, not as an outpatient who was able to attend to his own daily needs and functions satisfactorily in society.  The examiner reported that no further interpretation of test scores was warranted due to the Veteran's apparent attempt to dissimulate test results.  The examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran was diagnosed with major depressive disorder, recurrent and moderate; and panic disorder without agoraphobia.  

The examiner opined that it was less likely than not that the Veteran's major depressive disorder and panic disorder without agoraphobia were caused by or a result of the Veteran's conceded stressor of fear of hostile military or terrorist activity.  The rationale was that the Veteran endorsed and identified the highest levels of distress when asked questions about PTSD.  According to the examiner, this, in combination with psychological test results, made the Veteran's responses highly questionable and difficult to determine if the Veteran had PTSD.  

The examiner noted that there was an absence of documented mental health treatment prior to 1999, but that the Veteran had been receiving mental health treatment from the VA since at least 1999, but has never been diagnosed with PTSD.  Although the Veteran received mental health treatment at the Vet Center in 2004 for depression, anxiety, and PTSD, no rationale was provided for the diagnosis of PTSD.  A review of the progress notes suggested that the primary issue in treatment at the Vet Center was depression associated with the Veteran's father's illness and subsequent death, with the onset of panic attacks.  The VA examiner concluded that in consideration of all of these factors, a diagnosis of PTSD could not be conferred.

The Board notes that while the VA examiner opined that the Veteran's major depressive disorder and panic disorder without agoraphobia were less likely than not related to active service, the rationale provided by the examiner only dealt with PTSD, and never discussed the Veteran's major depressive disorder and panic disorder without agoraphobia.  A new examination is necessary to determine what psychiatric disorder the Veteran is diagnosed with and whether it is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his service connection claim for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression disorder, and panic attacks.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. If PTSD is diagnosed, is it at least as likely as not a result of an incident in service, specifically during the Veteran's service in Vietnam (during the Vietnam Era)?  If PTSD is not found, please reconcile this finding with the other evidence of record.

b. For any other psychiatric disorder that is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that such disorder is etiologically related to the Veteran's active duty service?

c. The examiner is asked to reconcile any opinion given with the June 2010 letter from the Veteran's VA psychiatrist who treated the Veteran for major depressive disorder and panic disorder.

d. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


